A. J. WALKER, C. J.
The judgment or decree of the probate court, upon a petition for supersedeas, or motion to enter satisfaction, is conclusive. No matter antecedent to the judgment, and involved in it, can be brought forward in support of such a motion.—Watts v. Watts, 37 Ala. 513 ; Burt v. Hughes, 11 Ala. 571; Matthews v. Robinson, 20 Ala. The proof that the assets in the hands of the appellee, as guardian, consisted of depreciated paper, lawfully received by him in the discharge of his duties, and that the same was on hand at the time of the settlement, might have justified him in asking, upon the payment of such money into court, for a discharge without judgment, or in asking, without such a payment, for a reduction of the amount of the decree, to the value of the depreciated paper. But, after the decree was rendered against him, the time for taking these defensive steps was past, unless he could bring himself within the rules of the chancery court, in reference to bills to set aside judgments. Therefore, so much of the allegations and proof as go to show that the decree was improperly rendered, may be dismissed from consideration.
[2.] The decree was for money. No other execution than for money could have issued on it. Money, as here used, imports a constitutional currency. The plaintiff, upon the rendition of the decree, had a right to payment in gold and silver, unless the law of congress, on the subject of legal-tender notes, has produced a modification of the rule. The decision in Haynes v. Wheat & Fennell, (9 Ala. 239,) is assailed, in other cases in this court, as an incorrect *206exposition of the law. In this ease, it is not necessary to pass upon the correctness of that decision, or to determine whether, even though considered wrong, it shall stand by aid of the doctrine of stare decisis; for, though yielding to that decision as authority, we should be compelled to hold that the decree here is not satisfied, for two reasons. The first of these two reasons is, that the probate judge did not receipt for money, but for Confederate treasury-notes, and did not so receipt for money, or return or enter satisfaction, as to render himself and sureties liable for constitutional money. The second is, that the receipt is, when properly construed, not absolute, but conditional, and bottomed upon the condition, that it should be decided that the plaintiff was bound to receive the Confederate treasury-notes; which condition is incapable of fulfillment, for it is firmly settled in the law, that a plaintiff in a judgment is not bound to take any thing bub constitutional money in payment of his unconditional judgment.—Haynes v. Wheat & Fennell, supra ; West, Oliver & Co. v. Ball & Crommelin, 12 Ala. 340 ; Lyon & Noyes v. Cowles, at the present term; Griffin v. Thompson, 2 Howard, 244; Given v. Breedlove, 2 Howard, U. S. 29; McFarland v. Gwinn, 4 How, 717.
In this case, there is present the further feature, that the Confederate money was paid in. disregard of the previously given notification of the plaintiff, to the defendant, that Confederate treasury-notes would not be received, and to the probate judge not to receive them, and that they would not be accepted from him. Upon the legal effect of these facts, we do not find it necessary to pass, and we leave the question to which they give rise, open and undecided.
The decree of the court below is reversed, and a judgment is here rendered, that the petition of the defendant in the decree be dismissed, and his motion overruled; and he must pay the costs of the court below, and of this court.
BYRD, J.
I cannot yield my assent to the proposition, even for the sake of an argument, that the case of Haynes v. Wheat & Fennell, (9 Ala. 239,) is a correct exposition of the law, or that Confederate States treasury-notes are, or *207were, money witbin any legal signification of tbe term. I consider tbe case above referred to as in antagonism to tbe overwhelming, if not uniform, current of adjudications and authorities, and that it stands as an odd obstruction in tbe channel of human justice, which ought to be removed at once and forever, and, if it could le done, leaving not a wreck behind, to mark the place where it stood.
I assent to the conclusion attained by the court, but not to all the reasoning contained in the opinion.